Citation Nr: 1003139	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  03-29 179A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
hepatitis C, or to treatment therefore.

2.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
hepatitis C.

3.  Entitlement to a waiver of the recovery of overpayment of 
VA disability compensation in the amount of $20,710.90, to 
include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to July 
1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Decatur, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In September 2006, the Board remanded this 
case for the Veteran to be scheduled for a Travel Board 
hearing.  In September 2006, the Veteran testified at a 
Travel Board hearing before the undersigned at the Atlanta, 
Georgia RO.  In February 2008, the Board remanded the issues 
listed on the front page of this decision to that RO.  

As previously noted by the Board, at a July 2004 hearing 
before the RO, the Veteran raised a new claim of entitlement 
to a total disability rating for compensation based on 
individual unemployability (TDIU).  The Board again refers 
this claim to the RO for appropriate action.

The issue of entitlement to a waiver of the recovery of 
overpayment of VA disability compensation in the amount of 
$20,710.90, to include the preliminary issue of the validity 
of the debt is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's psychiatric disabilities are not 
etiologically related to service or to service-connected 
disability, including hepatitis C and the treatment for that 
disease.  

2.  Erectile dysfunction is not etiologically related to 
service or to service-connected disability, including 
hepatitis C.


CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disabilities were not incurred 
in or aggravated by service nor are they proximately due to, 
the result of, or aggravated by a service-connected 
disability including hepatitis C and the treatment for that 
disease.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304 (2009); 38 C.F.R. §§ 
3.310(a) (2006).  

2.  The Veteran's erectile dysfunction was not incurred in or 
aggravated by service nor is it proximately due to, the 
result of, or aggravated by a service-connected disability 
including hepatitis C.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009); 38 
C.F.R. §§ 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in November 2003 which fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in March 2008.  38 C.F.R. § 3.159(c)(4).  The 
examinations are adequate as the claims file was reviewed, 
the examiner reviewed the pertinent history, examined the 
Veteran, and provided rationale.  The records satisfy 
38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence 
is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical 
diagnosis.  Instead, under section 1154(a) lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when: a layperson is competent to identify the 
medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson reaffirms the holdings in 
Jandreau and Buchanan that VA must consider the competency of 
the lay evidence and cannot outright reject such evidence on 
the basis that such evidence can never establish a medical 
diagnosis or nexus.  This does not mean, however, that lay 
evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in 
those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so, i.e., the Board must determine whether the claimed 
disability is a type of disability for which a lay person is 
competent to provide etiology or nexus evidence.  The Court 
has specifically indicated that lay evidence may establish 
the existence of a current disorder capable of lay 
observation, to specifically include varicose veins, 
tinnitus, and flat feet.  See Barr; Charles v. Principi, 
16 Vet. App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  A claimant generally is not competent 
to diagnose his mental condition; he is only competent to 
identify and explain the symptoms that he observes and 
experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

While the Veteran is competent to report psychiatric symptoms 
as well as erectile dysfunction, the March 2008 VA medical 
opinions addressed below are more probative since the issues 
at hand do not involve a simple medical assessment, but 
rather require a complex medical assessment with regard to 
etiology.  See Jandreau; see also Woehlaert.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the Veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Psychiatric Disability

A review of the service treatment records reveals no 
complaints, findings, treatment, or diagnosis of a 
psychiatric disorder.  On a March 1964 SUB-PHYSICAL 
examination, the examiner identified several physical 
abnormalities, but no psychiatric abnormality was noted.  In 
July 1965, the Veteran underwent a Release to Inactive Duty 
examination.  It was determined by the examiner that the 
Veteran was psychiatrically normal.  Post-service, the 
Veteran was afforded a VA examination in January 1966.  At 
that time, there were no complaints, findings, treatment, or 
diagnosis of a psychiatric disability.  

Over 25 years later, in February 2003, a VA examiner noted 
that the Veteran had depression and irritability, but was 
stable on medication.  The Veteran subsequently denied 
psychiatric symptoms on multiple outpatient evaluations.  
However, in November 2003, he underwent a mental health and 
behavioral consultation.  At that time, he related that he 
had had problems communicating with people, with impatience, 
and with irritability, and had experienced these difficulties 
for over 30 years.  It was subsequently noted in January 2004 
that the Veteran had displayed inappropriate behavior.  

In a November 2006 letter, a VA examiner indicated that the 
Veteran had been treated for anxiety and depression.  He 
opined that it was well known that interferon treatment 
(which the Veteran had undergone for treatment of hepatitis 
C) can cause psychiatric side effects and the stress of 
dealing with a severe medical disorder such as hepatitis can 
also precipitate or aggravate a psychiatric disorder.  

In February 2008, the Board remanded this case to ascertain 
whether the Veteran had a psychiatric disorder and whether it 
was related to service and/or to service-connected 
disability.  The Board requested the following action:

Schedule the Veteran for a VA psychiatric examination 
for the purpose of ascertaining the etiology of any 
current psychiatric disorder.  The claims file must be 
made available to and be reviewed by the examiner in 
conjunction with rendering the requested opinions.  The 
examiner must indicate in the examination report that 
the claims file was reviewed.  The examiner should 
specifically opine as to whether it is as likely as not 
(50 percent probability or greater) that any current 
psychiatric disorder is related to the Veteran's period 
of active service.  In this regard, the examiner should 
specifically comment as to whether the Veteran currently 
meets the criteria for a diagnosis of anxiety, whether 
any anxiety is related to his period of active service, 
and, more specifically, as to whether the Veteran's 
anxiety is related to his service-connected hepatitis C.  
In this regard, the examiner should also specifically 
comment as to whether the Veteran's hepatitis C 
aggravated or permanently worsened any previously 
existing psychiatric disability, and as to whether any 
previously existing psychiatric disability was related 
to his period of active service, including to any 
service-connected disability.  The examiner should 
provide the rationale for the opinions provided.  If 
necessary, the examiner should reconcile the opinion 
with all other opinions of record.

In March 2008, the Veteran was afforded a VA psychiatric 
examination.  A review of the claims file was performed.  The 
Veteran's reported history as well as the history presented 
in the claims file was reviewed, including the inservice 
accident which resulted in an eye disability, as well as 
other pertinent military history.  Also, his family stressors 
including the medical problems of family members as well as 
financial issues were discussed.  The examiner reviewed the 
Veteran's extensive history of hepatitis C and interferon 
treatment.  Additionally, the Veteran's history of being 
medicated for psychiatric symptoms since the 2000's was 
reviewed.  Further, the Veteran's history of legal problems, 
family relations, and work issues, were explored.  The 
examiner performed a mental status examination which yielded 
diagnoses of major depressive disorder, recurrent, without 
psychotic features; opiate dependence; alcohol abuse; and 
antisocial personality disorder.  

The examiner noted that it was very unclear exactly what the 
Veteran was claiming as his claim had varied from stating 
that his anxiety began during service to more recent 
allegations that his anxiety was caused or exacerbated by his 
diagnosis of hepatitis C.  Further, it was quite difficult to 
sort out the timeline or actual nature of any mental health 
problems from the Veteran himself as he was a poor historian.  
The Veteran reported that he had suffered from anxiety and 
depression for more than 30 years; however, he did not 
complain to VA physicians of mental health problems prior to 
about 2002.  He did not report to this examiner any clear 
sense of anxiety while he was in the Navy.  He was seen by 
doctors multiple times while in the service, but only for 
physical problems.  He was discharged from service with a 
clean bill of psychiatric health.  He did not report to this 
examiner any history of mental health treatment while serving 
time in prison, where such treatment is commonly available, 
and a presentence report dated in 1997 stated that he denied 
psychiatric concerns.  A VA medical progress note from 
October 2001 indicated no evidence of depression at a 
prescreening performed at that time.  In October 2002, the 
Veteran complained twice of irritability only and was started 
on Prozac.  In November 2003, he presented a 30 year history 
of trouble communicating and getting along with others as 
well as impatience and irritability.  He was on interferon 
treatment at that time.  In May 2004, following the 
completion of this treatment, he was noted to be better, but 
complained of anxiety for the first time.  His only diagnoses 
prior to that time had been depressive disorder, not 
otherwise specified, and intermittent explosive disorder.  
The examiner noted that in November 2006, he requested 
documentation from his physician to establish the presence of 
an anxiety disorder related to hepatitis.  He was diagnosed 
as having anxiety, but it was related to financial and other 
social stressors, but was not indicated that it was related 
to hepatitis C.  

Based on the foregoing, the examiner found no evidence that 
the Veteran had a generalized anxiety disorder.  The examiner 
noted that the Veteran had been treated since early 2008 for 
depression that she felt met the criteria for major 
depressive disorder, likely exacerbated by substance abuse.  
However, the depression was related to financial and social 
issues, such as his wife's illness, the death of his brother, 
and family discord.  Hepatitis was not a stressor for this 
diagnosis.  The examiner also found that the Veteran had an 
antisocial personality disorder and substance dependence.  
Although a diagnosis of post-traumatic stress disorder (PTSD) 
was considered, the full criteria were not met.  

It was the examiner's opinion that the Veteran's current 
psychiatric diagnoses were not likely related to active 
service or to his service-connected conditions of liver 
cirrhosis, absence of an eye lens, or thumb disability.  
Further, the examiner opined that there was no compelling 
evidence that the Veteran's mental health diagnoses were 
substantially aggravated by his service-connected conditions.  

In sum, the service treatment records do not reflect any 
complaints, findings, treatment, or diagnosis of psychiatric 
abnormality.  In fact, they reflect that the Veteran was 
psychiatrically normal when he separated from service.  The 
records do reflect that the Veteran made other medical 
complaints during service and received treatment for other 
issues.  The silence of the Veteran in reporting complaints 
regarding psychiatric problems when he reported other medical 
complaints and the normal findings constitute negative 
evidence.  This negative evidence tending to disprove the 
claim that the Veteran suffered from the claimed disability 
during service which purportedly resulted in chronic 
disabilities or persistent symptoms thereafter.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).

Following service, there is no record of psychiatric problems 
for decades and the Veteran did not file a claim for a 
psychiatric disorder for decades.  A veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim.  Shaw v. Principi, 3 Vet. App. 365 
(1992).

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

A speculative opinion is not legally sufficient to establish 
service connection.  See Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  An award of service connection must be based on 
reliable competent evidence and conjectural or speculative 
opinions as to some remote possibility of such relationship 
are insufficient.  See 38 C.F.R. § 3.102; see also Morris v. 
West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that Veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Davis v. West, 13 Vet. 
App. 178, 185 (1999) (any medical nexus between in-service 
radiation exposure and fatal lung cancer years later was 
speculative at best, even where one physician opined that it 
was probable that lung cancer was related to service 
radiation exposure); see also Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).

In this case, the November 2006 letter indicated that it was 
well known that interferon treatment can cause psychiatric 
side effects and the stress of dealing with a severe medical 
disorder such as hepatitis can also precipitate or aggravate 
a psychiatric disorder.  This letter is equivocal and 
presents possibilities.  As such, the probative value is 
lessened.  Conversely, the Board attaches the most 
significant probative value to the March 2008 VA opinion, as 
it is well reasoned, detailed, consistent with other evidence 
of record, and included an access to the accurate background 
of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion).  This VA opinion meticulously detailed the 
Veteran's history and all pertinent factors regarding the 
current diagnoses and etiology thereof.  As indicated above, 
the examiner opined that current psychiatric diagnoses were 
not etiologically related to service or to service-connected 
disability, including hepatitis C, to include on the basis of 
aggravation.  The opinion was thorough in its rationale.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection is not warranted on a direct 
or secondary basis for a psychiatric disability.  


Erectile Dysfunction

A review of the service treatment records reveals no 
complaints, findings, treatment, or diagnosis of an erectile 
disorder.  On a March 1964 SUB-PHYSICAL examination, the 
examiner identified several physical abnormalities, but no 
genitourinary abnormality was noted.  In July 1965, the 
Veteran underwent a Release to Inactive Duty examination.  It 
was determined by the examiner that his genitourinary system 
was normal.  Post-service, the Veteran was afforded a VA 
examination in January 1966.  At that time, there were no 
complaints, findings, treatment, or diagnosis of a 
genitourinary disability.  

Approximately 25 years later, in November 2001, the Veteran 
reported that he had erectile dysfunction to a VA examiner 
and requested a prescription for Viagra.  However, in June 
2002, he denied having sexual dysfunction.  

In February 2008, the Board remanded this case to ascertain 
whether the Veteran had erectile dysfunction and whether it 
was related to service and/or to service-connected 
disability.  The Board requested the following action:

Forward the Veteran's claims file to a 
qualified VA physician for the purpose of 
rendering an opinion as to whether the 
Veteran's currently diagnosed erectile 
dysfunction is related to his service-
connected hepatitis C.  No examination of 
the Veteran is necessary, unless the 
examiner determines otherwise.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with rendering the requested 
opinion.  The examiner must indicate in 
the examination report that the claims 
file was reviewed.  The examiner should 
specifically opine as to whether it is as 
likely as not (50 percent probability or 
greater) that the Veteran's erectile 
dysfunction is related to his service-
connected hepatitis C.  The examiner 
should provide the rationale for the 
opinion provided.

In March 2008, the Veteran was afforded a VA genitourinary 
examination.  The claims file was reviewed and the pertinent 
history was discussed.  A physical examination was performed.  
The diagnosis was erectile dysfunction which the examiner 
opined was secondary to the normal aging process and was not 
due to any physical or mental disability.  The examiner 
stated that there was no association or correlation between 
the erectile dysfunction and the hepatitis C or mental 
disability.  

In sum, the competent evidence does not establish that the 
Veteran had erectile dysfunction during service.  The service 
treatment records showed that the Veteran's genitourinary 
system was normal.  Post-service, erectile dysfunction was 
not shown for decades.  The March 2008 VA examiner's opinion 
is more probative than the Veteran's contentions since the VA 
examiner possesses medical background and expertise to assess 
the complex nature of the question of the etiology of the 
erectile dysfunction, noted to be due to the aging process.  
The VA examiner opined that the erectile dysfunction is not 
related to service or to service-connected disability, 
including hepatitis C.  

Since the most probative evidence establishes that there is 
no etiological nexus between erectile dysfunction and service 
or service-connected disability, the claim of service 
connection is denied on either a direct or secondary basis.  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.


ORDER

Service connection for a psychiatric disability, to include 
as secondary to service-connected hepatitis C, or to 
treatment therefore, is denied.

Service connection for erectile dysfunction, to include as 
secondary to service-connected hepatitis C, is denied.  


REMAND

As noted in the Board prior February 2008 remand decision, 
with respect to the Veteran's claim of entitlement to a 
waiver of the recovery of overpayment of VA disability 
compensation in the amount of $20,710.90, to include the 
preliminary issue of the validity of the debt, in a statement 
received in September 1998, the Veteran disagreed with the 
March 1998 denial of his request for a waiver of the alleged 
overpayment of VA disability compensation benefits.  It does 
not appear from a review of the claims file that the Veteran 
has been issued a statement of the case on that issue.  Where 
a notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  Secondly, the Board finds that this claim is 
inextricably intertwined with the pending claim for an 
apportionment of the Veteran's disability compensation for 
his spouse and dependent child, as the resolution of that 
claim might have bearing upon the claim of entitlement to a 
waiver of the recovery of VA disability compensation.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The action outlined above was not undertaken pursuant to the 
Board's remand orders.  In light of the foregoing, further 
action is necessary in this case, in accordance with the 
previous Board remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998) (as a matter of law, a remand by the 
Board confers on the Veteran the right to compliance with the 
remand orders).

Accordingly, the case is REMANDED for the following action:

After ensuring any other necessary 
development has been completed, including 
adjudication of the claim for an 
apportionment of the Veteran's disability 
compensation for his spouse and dependent 
child, furnish the Veteran and his 
representative with a statement of the 
case which addresses the issue of 
entitlement to waiver of the recovery of 
overpayment of VA disability compensation 
in the amount of $20,710.90, to include 
the preliminary issue of the validity of 
the debt, in accordance with 38 U.S.C.A. 
§ 7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the Veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal on this issue, then 
the claim should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


